In an action to recover the reasonable value of professional services allegedly rendered by an attorney at law, in addition to those performed under a retainer agreement, the appeal is from an order granting the motion of respondent, the attorney, to modify appellant’s demand for a bill of particulars and from an order granting respondent’s motion to modify a notice for his examination before trial. Order addressed to the demand for the bill of particulars modified (1) by striking from the first ordering paragraph the words “ in all respects ” *827and by adding to said paragraph after the word “granted” the words “as hereinbelow indicated”, (2) by striking from the second ordering paragraph the figure “ 3 ” and by adding to said paragraph a provision that the words “ what services ” be substituted for -the words “ each and every service which ” in item 3 of the demand, and (3) by adding to said order a provision that the motion be in all other respects denied. As so modified, order affirmed, without costs. Order addressed to the notice for the examination modified (1) by striking from the first ordering paragraph the words “in all respects” and by adding to said paragraph after the word “granted” the words “as hereinbelow indicated”, (2) by striking from the second ordering paragraph everything following the word “therefrom” and by substituting therefor the word and figure “item ‘5”', and (3) by adding to said order a provision that the motion be in all other respects denied. As so modified, order affirmed, without costs. In our opinion, the items of the demand and notice should have been allowed to the extent indicated. Nolan. P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.